DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Terminal Disclaimer
The terminal disclaimer filed on 11/11/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat No. 10489726 has been reviewed and is accepted.  The terminal disclaimer has been recorded and accepted.

Allowable Subject Matter
Claims 1-20 are allowed as filed on 11/22/2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reason’s claims are subject matter eligible under 35 USC 101: Under Step 1 analysis, independent claims 1 (system), 9 (method), and 17 (computer program product), respectively fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 9 is directed to a method (i.e. process), and claim 17 is directed to a computer program product (i.e. manufacture). Under Step 2A Prong 1, the independent claims are directed to lineage identification and tracking of resource instruments. The claim elements are considered abstract ideas because they are directed to a method of organizing human activity which includes fundamental economic practices. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic practices, then it falls within the “method of organizing human activity” grouping of abstract ideas. However, under Step 2A Prong 2, the claims integrate the judicial exception into a practical application by providing an improved user interface for electronic devices by generating a lineage tree of the selected one or more resource instruments to generate a digital finger print of the lineage of the selected one or more resource instruments from inception to current location within a tree format for visualization; and coding the generated lineage tree into a readable format for the classical computer and present the lineage tree to the classical computer. This combination of elements applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment with reference to the PEG 2019. 
Reason’s claims are patentable over prior art: Independent claims 1-20 disclose a system, method, and product for lineage identification and tracking of resource instruments. 
The closest prior art of record is:

Jones et al. (US 7903863 B2) – which discloses a currency bill tracking system based on the scanning of serial numbers on bills associated with transactions;
Thom et al. (US 20130117200 A1) - which discloses the operation of a digital computer and a quantum processor to optimize investment portfolios by mapping candidate investments to the qubits of a quantum processor;
Rose et al. (WO 2008083498 A1) – which discloses a quantum processor for solving computational problems in a problem-solving system through the use of qubits; 
Crabtree et al. (US 20210014201 A1) – which discloses a system tracking tangible assets including the states associated with each asset such as location, condition, and value of each asset; 
Aaronson, Scott, Quantum Money, August 2012, Communications of the ACM, Vol. 55, No. 8, Pages 84-92 – which discloses various embodiments of quantum money. 

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 17. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically, the claimed “identifying an inception of one or more resource instruments; coding each of the one or more resource instruments with an index; triggering activation of the index based on initial circulation of the resource instrument into a public domain; sending a communication to the quantum optimizer for a request to generate a lineage track of a selected one or more resource instruments via the index; wherein the quantum optimizer is configured, based on the communication received, for: receiving the request for the lineage track of the selected one or more resource instruments from the classical computer apparatus; coordinating data points of the index based on qubit recognition for lineage identification of the one or more resource instruments based on qubit recognition for generation of a lineage for the one or more resource instruments; generating a lineage tree of the selected one or more resource instruments to generate a digital finger print of the lineage of the selected one or more resource instruments from inception to current location within a tree format for visualization; and coding the generated lineage tree into a readable format for the classical computer and present the lineage tree to the classical computer”, which is not taught by the prior art. Therefore the claims are allowable over the prior art noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.E.G./Examiner, Art Unit 3683